VIA EDGAR December 19, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Division of Corporation Finance Dear Sirs/Mesdames: Re: Pretium Resources, Inc. Form 40-F for Fiscal Year Ended December 31, 2011 Filed March 13, 2012 File No. 001-35393 We have now furnished our interim results for the period ended June 30, 2012 in a Form 6-K, which were inadvertently not furnished in August 2012. We acknowledge the following: (a) we are responsible for the adequacy and accuracy of the disclosure in the filing; (b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (c) we may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or require further information, please contact the undersigned. Yours truly, /s/ Joseph Ovsenek Joseph Ovsenek Chief Development Officer & General Counsel 1 | Page
